Citation Nr: 1809546	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-08 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an extension of a temporary total rating due to treatment requiring convalescence for a left knee disability, in effect from September 12, 2011, to November 1, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 2002 to January 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDING OF FACT

The Veteran's September 12, 2011 right knee surgery required convalescence through November 1, 2011, and no longer.


CONCLUSION OF LAW

The criteria for extension of a temporary total rating for convalescence following surgery for a service-connected right knee disability, beyond November 1, 2011, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a VA examination and neither the Veteran, nor his representative, has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Extension of a Temporary Total Rating

The Veteran asserts that he is entitled to an extension of his temporary total rating for convalescence beyond November 1, 2011, for right knee surgery performed on September 12, 2011.  He was granted a temporary total rating in a November 2011 rating decision from September 12, 2011, to November 1, 2011.  In an August 2012 rating decision, he was denied an extension of his temporary total rating.  He asserts that he is entitled to an extension.

A temporary total rating for convalescence is assigned from the date of hospital admission and continues for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Temporary total ratings may be terminated without complying with the notice and other procedural actions required by 38 C.F.R. § 3.105(e).  

An extension of 1, 2, or 3 months beyond the initial 3 months may be granted based on the factors enumerated above, and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  Id.

The Veteran underwent right knee surgery on September 12, 2011.  A temporary total convalescent rating was assigned from September 12, 2011, to November 1, 2011.  The issue is whether the total convalescent rating may be extended beyond November 1, 2011.

The Veteran underwent right knee surgery on September 12, 2011, and was discharged from the hospital the same day.  He returned to the emergency room the next day for knee pain.  Two weeks after his surgery, he was still non-weight bearing with crutches and using a knee immobilizer.  In October 2011, he continued to use crutches.

On November 4, 2011, the Veteran was afforded a VA examination.  He reported that he started walking without crutches less than a week previously.  He reported that he could not walk more than one block or stand for prolonged periods.  He reported that prolonged sitting increased pain when he stood.  He reported that driving increased aching and throbbing.  On examination, he was not using an assistive device.  He demonstrated right knee flexion to 85 degrees with normal extension.  After repetitive use testing, his right knee flexion improved to 90 degrees.  The examiner indicated that the Veteran had less movement than normal, weakened movement, pain on movement, swelling, atrophy of disuse, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  He had reduced 4/5 right knee strength.  He had normal right knee joint stability tests.  He had moderate patellar subluxation/dislocation.  The examiner reported that the Veteran had not reached maximum medical improvement yet.

He began receiving outpatient physical therapy on November 10, 2011.  Later in November 2011, he was walking without obvious difficulty and was not using an assistive device.  In December 2012, his physical therapist reported that the Veteran has had slow progression and recommended an additional three to four weeks of physical therapy.

In January 2012, the Veteran reported he was doing quite well after surgery and in physical therapy.  He reported he was pleased with the outcome.  However, he slipped on ice and injured his right knee.  He was recommended to continue physical therapy.

Given the foregoing, an extension of the Veteran's temporary total rating beyond November 1, 2011, is not warranted.  While the Veteran may have continued to have complaints of right knee pain after his surgery, the criteria for a temporary total rating based on convalescence rating are based on more than pain.  The Veteran must demonstrate "severe post-operative residuals and a period of time needed for convalescence."  38 C.F.R. § 4.30(a).  In this case, the evidence shows that by November 1, 2011, he was ambulating without an assistive device and drove his car.  He began receiving physical therapy on November 10, 2011.  While it is unfortunate that the Veteran injured his knee in January 2012, the medical records do not support an extension of the temporary total rating.  By November 1, 2011, he was ambulating without an assistive device and was hardly confined to his home.  The record does not show that the Veteran had incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Temporary total evaluations are assigned for surgical convalescence and not for rehabilitation.

In summary, the period after November 1, 2011, is not shown to have been manifested by severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches.  Absent such findings, the criteria for extending the temporary total rating beyond November 1, 2011, have not been met.

Accordingly, the Veteran's claim for an extension of the temporary total rating for right knee surgery is denied.


ORDER

An extension of a temporary total rating due to treatment requiring convalescence is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


